                                          Case 3:20-cv-04766-WHO Document 18 Filed 11/17/20 Page 1 of 2




                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     KEVIN B. WILLIAMS,                               Case No. 3:20-cv-04766-WHO
                                                        Plaintiff,
                                   8
                                                                                          ORDER ADOPTING REPORT AND
                                                 v.                                       RECOMMENDATION; DENYING
                                   9
                                                                                          ENTRY OF DEFAULT JUDGMENT;
                                  10     PRAETORIAN INSURANCE COMPANY,                    SETTING CASE MANAGEMENT
                                                                                          CONFERENCE
                                                        Defendant.
                                  11
                                                                                          Re: Dkt. Nos. 14, 15
                                  12
Northern District of California
 United States District Court




                                  13
                                              On October 25, 2020, pro se plaintiff Kevin Williams moved for entry of default judgment.
                                  14
                                       Dkt. No. 14. On October 28, Magistrate Judge Thomas S. Hixson entered a report and
                                  15
                                       recommendation and the case was reassigned to me. Dkt. Nos. 15, 17. No party has entered
                                  16
                                       objections to that report and recommendation by the deadline of November 12, 2020. I have
                                  17
                                       reviewed the motion and docket and I adopt Judge Hixson’s report and recommendation in every
                                  18
                                       respect. The motion to enter default judgment is DENIED without prejudice.
                                  19
                                              As Judge Hixson explained, several steps must occur before a default judgment is entered.
                                  20
                                       The defendant must be properly served, the defendant must fail to make an appearance within the
                                  21
                                       relevant timeframe, and the Clerk must enter the default. The Court has contacted the U.S.
                                  22
                                       Marshal Service about this case and service to the defendant is currently in progress. The
                                  23
                                       defendant’s address is in the Southern District of New York, which had previously suspended
                                  24
                                       service by the U.S. Marshals due to the pandemic but has now resumed it. See Standing Order
                                  25
                                       M10-468 (S.D.N.Y. October 7, 2020).
                                  26
                                              I will set an initial case management conference in this matter for February 23, 2021 at
                                  27
                                       2:00 pm, to be held via videoconference according to the instructions on the Court’s website. The
                                  28
                                          Case 3:20-cv-04766-WHO Document 18 Filed 11/17/20 Page 2 of 2




                                   1   Joint Case Management Statement shall be filed by February 16, 2021.

                                   2          IT IS SO ORDERED.

                                   3   Dated: November 17, 2020

                                   4

                                   5
                                                                                                William H. Orrick
                                   6                                                            United States District Judge
                                   7

                                   8

                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                     2
